DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of the second species or the embodiment as described in paragraph [0008] of the instant specification in the reply filed on December 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Currently no claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the various nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 8, 2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/484,273 filed on April 11, 2017.
Drawings
The drawings were received on May 14, 2020.  These drawings are acceptable.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it relates to the inventive (but unclaimed apparatus) and because it fails to summarize the steps of the inventive method as claimed.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 2, and 4 through 15 are objected to because of the following informalities:  “the” immediately preceding “C1-C12 production gases” [claim 1, line 4] is extraneous and should be deleted; “the” is missing immediately preceding “cryogenic liquefaction” [claim 7, lines 1-2; claim 8, line 2] and should be inserted; “the fluid stream” [claim 11, lines 1-2; claim 12, lines 1-2] constitutes inconsistent terminology and should be replaced with “the flow stream” for improved consistency and clarity; “the C1 and C2 are” [claim 13, line 3; claim 14, line 3] constitutes inconsistent terminology and should be replaced with “C1-C2 natural gas is”; and, “the C3-C12” [claim 15, line 3] constitutes inconsistent terminology and should be replaced with “C3-C12 petroleum gas”. Appropriate correction is required.
Allowable Subject Matter
Claims 1, 2, and 4 through 15 would be allowable if rewritten or amended to overcome the objections as set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show nor reasonably suggest the combination of method steps for liquefying production gas from a gas source as specifically recited in base claim 1 of the instant application (and in all claims depending therefrom).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
This application is in condition for allowance except for the following formal matters: 
The objections to the abstract and to the claims as previously set forth in greater detail above in the instant Office action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763